UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-5061



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KENNETH WAYNE STEPTER, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:06-cr-00114-NCT)


Submitted: May 10, 2007                        Decided:   May 14, 2007


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Michael A. DeFranco, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kenneth Wayne Stepter, Jr., pled guilty pursuant to a

plea agreement to one count of possession of a firearm by a felon,

in violation of 18 U.S.C. §§ 922(g)(1); 924(a)(2) (2000).                   Stepter

was   sentenced       by   the    district     court    to    forty-one     months’

imprisonment.        Finding no error, we affirm.

           On     appeal,        Stepter    initially        contends     that   the

presumption     of    reasonableness       this   court   affords       post-Booker*

sentences imposed within a properly calculated Guidelines range is

unconstitutional. This court’s precedent, however, forecloses this

argument. See, e.g., United States v. Montes-Pineda, 445 F.3d 375,

379 (4th Cir. 2006), petition for cert. filed, __ U.S.L.W. __ (U.S.

July 21, 2006) (No. 06-5439); United States v. Johnson, 445 F.3d

339, 341-42 (4th Cir. 2006); United States v. Moreland, 437 F.3d

424, 433 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006); United

States v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S.

Ct. 2309 (2006).        Because one panel of this court cannot overrule

another, we decline Stepter’s invitation to ignore established

circuit authority.         United States v. Chong, 285 F.3d 343, 346-47

(4th Cir. 2002).

           Stepter also contends that his sentence is unreasonable

because it is greater than necessary to accomplish the goals of 18

U.S.C. § 3553(a) (2000).             Because the district court properly


      *
       United States v. Booker, 543 U.S. 220 (2005).

                                       - 2 -
calculated and considered the advisory guideline range and weighed

the relevant § 3553(a) factors, we conclude Stepter’s sentence,

which was below the statutory maximum and within the advisory

guideline range, is reasonable.     See United States v. Hughes, 401

F.3d 540, 546-47 (4th Cir. 2005).

           Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                           AFFIRMED




                               - 3 -